Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Damien Barker appeals the district court’s order granting Computer Science Corporation’s summary judgment motion on his harassment and discriminatory and retaliatory termination claims, brought pursuant to 42 U.S.C. § 1981 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. Barker v. Computer Science Corp., No. 1:13-cv-00857, 2015 WL 1442864 (E.D.Va. Mar. 27, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.